     Case 6:21-cv-00649-RBD-GJK Document 1 Filed 04/13/21 Page 1 of 4 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                               Case No.

RACHEL HATHAWAY,

         Plaintiff,

v.

HEMP HOP, LLC,
a North Carolina limited
liability company,

      Defendant.
___________________/

                                            COMPLAINT

         COMES NOW, Plaintiff RACHEL HATHAWAY (“Plaintiff”), by and through her

undersigned counsel, hereby files this Complaint against Defendant, HEMP HOP, LLC, a North

Carolina limited liability company, and as grounds therefore alleges as follows:

                            JURISDICTION, PARTIES, AND VENUE

         1.      This matter in controversy concerns unpaid overtime payments, liquidated

damages, and attorney’s fees.

         2.      This is an action for damages and is brought pursuant to the Fair Labor Standards

Act, 29 U.S.C. §§ 207 (“FLSA”) for unpaid overtime.

         3.      This Court has original jurisdiction over this matter insofar as the matter involves

a federal question, namely violation of 29 U.S.C. §216(b).

         4.      Plaintiff is currently a resident of Volusia County, Florida.

         5.      Defendant has a principal address at 4030 Wake Forest Road, Suite 349, Raleigh,

NC 27609.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 1 of 4
 Case 6:21-cv-00649-RBD-GJK Document 1 Filed 04/13/21 Page 2 of 4 PageID 2




        6.     This cause of action arose in Volusia County, Florida.

        7.     Volusia County, Florida is proper venue for this action because Plaintiff at all times

material hereto, was employed by and had dealings with Defendant in Volusia County, Florida.

        8.     Defendant failed to pay Plaintiff the mandatory overtime wages as required under

federal law.

        9.     Defendant has an annual gross sales volume that exceeds the statutory requirements

of $500,000.00 per annum.

        10.    Defendant, at all times material hereto, was engaged in interstate commerce or in

the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

        11.    Plaintiff’s job duties were such that she herself was individually engaged in

commerce.

                                 COMMON ALLEGATIONS

        12.    Plaintiff was employed with Defendant from on or about August 28, 2020 up to and

including her separation on March 1, 2021.

        13.    Plaintiff’s position was head of customer service with duties that included

answering telephone calls and emails from customers, assisting customers with any questions and

concerns, placing calls for customers, recommending items, and submitting forms with USPS if

customer had an issue with receiving a package.

        14.    Defendant misclassified Plaintiff as an independent contractor.

        15.    Plaintiff was a non-exempt employee under the FLSA.

        16.    Plaintiff regularly worked over forty (40) hours in a given work week.

        17.    Plaintiff is owed overtime for the time period of August 28, 2020 through March 1,

2021.

                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                            Page 2 of 4
  Case 6:21-cv-00649-RBD-GJK Document 1 Filed 04/13/21 Page 3 of 4 PageID 3




       18.      Plaintiff estimates without the benefit of her wage and hour records, that she

worked and average of 51 hours of overtime per week.

       19.      Defendant paid Plaintiff $14.40 per hour, making her overtime rate $21.60 per hour.

       20.      Plaintiff calculates her total unpaid overtime to be $28,641.60 [$21.60/hour x 51

hours = $1,101.60 x 26 weeks = $28,641.60].

                                 COUNT I
                            UNPAID OVERTIME
        IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207

       21.      Plaintiff incorporates by reference all allegations of this Complaint as if set forth

fully herein.

       22.      Plaintiff was a covered, non-exempt employee and is entitled to overtime

compensation for all hours worked in excess of forty (40) hours per week.

       23.      Plaintiff worked in excess of forty (40) hours per week while employed with the

Defendant.

       24.      Defendant failed to compensate Plaintiff up to one and a half times her hourly rate

for all worked performed in excess of forty (40) hours.

       25.      The Defendant’s failure to properly compensate Plaintiff is in violation of the Fair

Labor Standards Act, pursuant to 29 U.S.C. §207.

       26.      Defendant’s failure to pay Plaintiff overtime was the result of intentional, willful

misconduct, such that Plaintiff is entitled to overtime payments for the entire preceding period.

       27.      As a direct and proximate result of the Defendant’s actions, Plaintiff has obtained

counsel to represent her in this action and has agreed to incur reasonable attorney’s fees and costs

for the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 3 of 4
 Case 6:21-cv-00649-RBD-GJK Document 1 Filed 04/13/21 Page 4 of 4 PageID 4




       28.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

damages.

       29.     As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for

overtime, liquidated damages, and other penalties.

       30.     WHEREFORE, Plaintiff prays that judgment be entered in her favor and against

the Defendant as follows: The Plaintiff shall be awarded general and compensatory damages,

liquidated damages, prejudgment interest; that Plaintiff shall be awarded reasonable attorneys’ fees

and costs of suit pursuant to 29 U.S.C.A. §216; and that Plaintiff shall be awarded other and further

relief as the Court deems just and proper.



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury on all issues so triable.

      Dated this 13th day of April 2021.

                                      SCOTT WAGNER & ASSOCIATES, P.A.
                                      Jupiter Gardens
                                      250 South Central Boulevard
                                      Suite 104-A
                                      Jupiter, FL 33458
                                      Telephone: (561) 653-0008
                                      Facsimile: (561) 653-0020

                                      s/Pamela N. Jorgensen
                                      Pamela N. Jorgensen Esq.
                                      Florida Bar Number 1008151
                                      Primary e-mail: PJorgensen@scottwagnerlaw.com
                                      Secondary e-mail: mail@scottwagnerlaw.com
                                      Secondary Address: 101 Northpoint Parkway
                                      West Palm Beach, FL 33407
                                      www.ScottWagnerLaw.com




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 4 of 4
